Citation Nr: 0800881	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-34 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for keratoconus.

2.  Entitlement to an initial disability rating higher than 
10 percent for mechanical low back pain.

3.  Entitlement to an initial disability rating higher than 
10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to June 
1997, and from January 2003 to January 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a July 2005 rating decision, the RO granted 
service connection, and assigned 0 percent disability 
ratings, for keratoconus, mechanical low back pain, plantar 
fasciitis of the left foot, and plantar fasciitis of the 
right foot.  The RO made service connection for all 
disabilities effective from the veteran's separation from 
service in January 2005.

In an October 2005 rating decision, the RO changed the 
initial rating for keratoconus to 30 percent.  In a January 
2006 rating decision, the RO changed the initial rating for 
mechanical low back pain to 10 percent.  The RO evaluated the 
disorders of both feet as bilateral plantar fasciitis, and 
assigned a 10 percent rating for that disability, effective 
from January 2005.

In a November 2006 telephone conversation with an RO 
employee, the veteran verified that he wished to withdraw his 
claim for a higher rating for keratoconus.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board a 
claim for an initial rating higher than 30 percent for 
keratoconus.

2.  In a November 2006, prior to promulgation of a decision 
in the appeal regarding the rating for keratoconus, the 
veteran communicated that he wished to withdraw his that 
appeal.

3.  Mechanical low back pain has been manifested by pain, 
without limitation of forward flexion to 60 degrees or less, 
limitation of the combined range of motion of the 
thoracolumbar spine 120 degrees or less, or abnormal gait.

4.  Bilateral plantar fasciitis has been manifested by mild 
to moderate pain, without swelling or callosities.


CONCLUSIONS OF LAW

1.  With respect to the veteran's appeal for a higher 
disability rating for keratoconus, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2007).

2.  Mechanical low back pain is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2007).

3.  Bilateral plantar fasciitis is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5284 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Keratoconus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a November 2006, the veteran verified that he wished to 
withdraw his claim for a higher rating for keratoconus.  The 
RO employee recorded the content of the conversation in 
written notes, and associated that report of contact form 
with the veteran's claims file.  The Board finds that the 
written documentation of the veteran's intent satisfies the 
requirements for withdrawing that claim.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.

Low Back Disability

The veteran is seeking a higher disability rating for his 
service-connected low back disability.  Disability ratings 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  
When, as in this case, the appeal arises from the original 
assignment of a disability rating following an award of 
service connection, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  We conclude that 
the disability ahs not significantly changed and a uniform 
evaluation is warranted.

The RO has described the veteran's low back disability as 
mechanical low back pain, and has rated that disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  That diagnostic 
code, for lumbosacral strain, is among those evaluated under 
a general rating formula for diseases and injuries of the 
spine.  Under that formula, a spine disorder is rated with or 
without pain, radiating pain, stiffness or aching.  The 
criteria for evaluating a disorder of the thoracolumbar spine 
under the formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   .................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
...................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
..................... 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

In evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service medical records indicate that the 
veteran was in a motor vehicle accident in 2004, and that he 
subsequently received treatment for low back pain and lumbar 
strain.  On VA medical examination in April 2005, the veteran 
reported having constant, severe low back pain.  He stated 
that, with activity or cold weather, he had flare-ups of very 
severe pain, with increased stiffness, fatigue, and lack of 
endurance.  The veteran indicated that he worked as a 
correctional officer.  He stated that his low back pain 
affected him at work; but that he had not missed work because 
of his back disorder.

On examination, there was no pain to deep palpation of the 
lower back, and no evidence of muscle spasm.  The veteran's 
gait was normal.  The ranges of motion of the thoracolumbar 
spine were to 90 degrees of forward flexion, with discomfort; 
40 degrees of extension, with discomfort; 40 degrees of 
lateral flexion to each side, with mild pain that began and 
ended at 40 degrees; and 35 degrees of rotation to each side, 
with discomfort.  The examiner did not see signs of 
fatigability or reduced range of flexion with repetitive 
flexion.  The examiner noted that a January 2005 MRI of the 
veteran's lumbar spine did not show any abnormalities.

In an October 2005 statement, the veteran wrote that his back 
pain was chronic, and was accompanied by muscle spasm.  He 
stated that his ability to bend his back had decreased, and 
that motion of his back had weakened.

In January 2006, the veteran had a hearing at the RO before 
an RO decision review officer.  The veteran reported that he 
had muscle spasms in his back, that he had pain with movement 
of his back, and that his back pain interfered with 
activities at work and at home.  He indicated that he 
received VA outpatient treatment for his low back disorder, 
and that he was on continuous medication for his low back 
pain.  He stated that he was unable to do certain activities 
at work, and that he had sometimes been out sick from work 
because of his back pain.

The veteran has bee assigned a 10 percent evaluation for a 
low back disability.  In order to warrant a higher valuation, 
there must be the functional equivalent of limitation of 
flexion to 60 degrees or less or the functional equivalent of 
limitation of the combined motion to 120 degrees or less.  
See Deluca; 38 C.F.R. §§ 4.40, 4.45.

Statements from the veteran since the April 2005 VA 
examination suggest the degree of his disability.  Even in 
those statements, however, there is no evidence of 
manifestations that would meet the criteria for a rating 
higher than 10 percent.  The veteran indicates that the 
ranges of motion of his low back have decreased.  However, 
neither the lay nor medical evidence suggests functional 
limitation of flexion to 60 degrees or less or that the 
combined motion is functionally limited to 120 degrees or 
less.  The veteran has reported having muscle spasm; but he 
has not asserted that he has muscle spasm severe enough to 
result in an abnormal gait or an abnormal spinal contour.  
The Board finds that the observation of a skilled 
professional is more probative of the degree of the 
disability.  Furthermore, the testimony is imprecise and does 
not establish that his disability is more severe than 
evaluated.  Overall, none of the evidence tends to show that 
the veteran's low back disability has, at any time met the 
criteria for a 20 percent rating.  Therefore, the Board 
denies the appeal for a rating higher than 10 percent.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  
38 C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

In this case, the manifestations and effects of the veteran's 
low back disability do not necessitate referral of the rating 
of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for his low back 
disability.  While the veteran has reported some limitation 
of activity at work and some missed work days due to back 
pain, the evidence does not indicate that the effects of his 
back disorder on his work rise to the level of marked 
interference with employment.



Plantar Fasciitis

The RO has assigned, from the January 2005 effective date for 
service connection, a 10 percent disability rating for 
bilateral plantar fasciitis.  The veteran is seeking a higher 
rating or ratings from that date forward.  We conclude that 
the disability has not changed and a uniform evaluation is 
warranted.  The RO evaluated the disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, which is for flatfoot.  That 
code provides the following criteria and ratings:

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances
   Bilateral  
.........................................
............. 50 percent
   Unilateral  
.........................................
........... 30 percent

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities:
   Bilateral  
.........................................
............. 30 percent
   Unilateral  
.........................................
........... 20 percent

Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral
   ......................................................... 10 
percent

Mild; symptoms relieved by built-up shoe 
or arch support  ................................................ 0 
percent

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, injuries of 
the foot other than those addressed by other diagnostic codes 
are rated at 30 percent if severe, 20 percent if moderately 
severe, 10 percent if moderate, and 40 percent with actual 
loss of use of the foot.

During service, the veteran had outpatient treatment for 
plantar fasciitis.  A treating practitioner prescribed shoe 
inserts.  On VA examination in April 2005, the veteran 
reported having constant pain in both feet, worse in the 
left.  He indicated that he continued to use shoe inserts.  
He stated that pain in his feet slowed him down at work, but 
that he was able to do his job as a correctional officer.  On 
examination, neither foot had gross deformity, callus 
formation, swelling, pain to deep palpation, or pain on 
manipulation.   There was no evidence of functional 
limitation of either foot with standing or walking, nor of 
abnormal weightbearing on either foot.  The examining 
physician noted that x-rays of both feet taken in October 
2004 showed no abnormalities.  The examiner described the 
veteran's bilateral plantar fasciitis as mild and episodic.

In an October 2005 statement, the veteran wrote that he had 
pain in both feet continuously, even when resting.  In 
November 2005, the veteran had a VA podiatry consultation.  
The podiatrist noted pain to palpation of both heels.  In the 
January 2006 RO hearing, the veteran reported having constant 
pain in both feet that was worse with activity.  He indicated 
that the pain made him need breaks at work to sit down.

The evidence shows that the veteran's feet do not have any 
deformity.  While there is pain on manipulation and use of 
the feet, practitioners have not characterized the pain as 
severe or accentuated.  The veteran's feet have not been 
noted to have swelling or callosities.  By the preponderance 
of the evidence, the manifestations of the veteran's plantar 
fasciitis are not comparable to severe flatfeet.  His 
symptoms are not shown to be comparable to moderate injuries 
of each foot, such as would warrant separate 10 percent 
ratings for each foot under Diagnostic Code 5284.  The Board 
therefore denies the appeal for a higher rating.

The veteran has not any hospitalization for his plantar 
fasciitis.  He has reported some limitation of activity at 
work due to pain in his feet; but the evidence does not 
indicate that his plantar fasciitis markedly interferes with 
his employment.  Therefore, the manifestations and effects of 
the veteran's plantar fasciitis do not warrant referral of 
the rating of that disability to designated VA officials for 
consideration of an extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letters dated in 
March 2005 and March 2006.  While the notice was not 
completed prior to the initial adjudication, the veteran has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  The veteran gave 
testimony at a hearing before an RO official.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  The Board concludes 
that VA has substantially complied with the notice and 
assistance requirements, and that the veteran is not 
prejudiced by a decision on the claims at this time.


ORDER

The appeal for an initial disability rating higher than 30 
percent for keratoconus is dismissed.

Entitlement to a disability rating higher than 10 percent for 
mechanical low back pain, for any period from January 17, 
2005, forward, is denied.

Entitlement to a disability rating higher than 10 percent for 
bilateral plantar fasciitis, for any period from January 17, 
2005, forward, is denied.




____________________________________________
H. N SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


